—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Sirkin, J.), rendered August 13, 1998, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor made an improper statement during his opening statement that was in the nature of a “safe streets” argument, and also insinuated that the defendant had committed at least one uncharged crime. At defense counsel’s request, the trial court issued curative instructions, including an admonition that statements made by counsel during opening statements were not evidence. The defendant’s trial counsel did not object further or take exception. The curative instructions therefore must be deemed to have corrected the errors to the defendant’s satisfaction, and his claim on appeal is unpreserved for appellate review (see People v Heide, 84 NY2d 943, 944; see also People v Williams, 46 NY2d 1070).
The defendant’s remaining contentions, including the issue raised in his pro se supplemental brief, are without merit. Ritter, J.P., Smith, Luciano and Crane, JJ., concur.